Exhibit 10.1

MASTER LOAN AGREEMENT

by and among

REG NEWTON, LLC,

An Iowa limited liability company

and

AGSTAR FINANCIAL SERVICES, PCA

dated

as of

March 8, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I.        DEFINITIONS AND ACCOUNTING MATTERS    1

Section 1.01 Certain Defined Terms

   1

Section 1.02 Accounting Matters

   10

Section 1.03 Construction

   10 ARTICLE II.       AMOUNTS AND TERMS OF THE LOANS    10

Section 2.01 Supplements

   10

Section 2.02 Term Loan

   11

Section 2.03 Revolving Line of Credit Loan

   11

Section 2.04 Reserved

   11

Section 2.05 Default Interest.

   11

Section 2.06 Late Charge

   11

Section 2.07 Prepayment of Loans

   12

Section 2.08 Changes in Law Rendering Certain LIBOR Rate Loans Unlawful

   12

Section 2.09 Payments and Computations

   12

Section 2.10 Maximum Amount Limitation

   13

Section 2.11 Lender Records

   14

Section 2.12 Loan Payments

   14

Section 2.13 Compensation

   14

Section 2.14 Debt Service Reserve Account

   14

Section 2.15 Excess Cash Flow

   16 ARTICLE III      CONDITIONS PRECEDENT    16

Section 3.01 Conditions Precedent to Funding

   16 ARTICLE IV.     REPRESENTATIONS AND WARRANTIES    20

Section 4.01 Representations and Warranties of the Borrower

   20 ARTICLE V.       COVENANTS OF THE BORROWER    24

Section 5.01 Affirmative Covenants

   24

Section 5.02 Negative Covenants

   30 ARTICLE VI.     EVENTS OF DEFAULT AND REMEDIES    33

Section 6.01 Events of Default

   33

Section 6.02 Remedies

   36

Section 6.03 Remedies Cumulative

   36 ARTICLE VII.    MISCELLANEOUS    37

Section 7.01 Amendments, etc.

   37

Section 7.02 Notices, etc.

   37

 

i



--------------------------------------------------------------------------------

Section 7.03 No Waiver; Remedies

   38

Section 7.04 Costs, Expenses and Taxes.

   38

Section 7.05 Right of Set-off

   38

Section 7.06 Severability of Provisions

   39

Section 7.07 Binding Effect; Successors and Assigns; Participations.

   39

Section 7.08 Consent to Jurisdiction.

   40

Section 7.09 Governing Law

   40

Section 7.10 Execution in Counterparts

   40

Section 7.11 Survival

   40

Section 7.12 Reserved

   40

Section 7.13 Waiver of Jury Trial

   41

Section 7.14 Entire Agreement

   41

Section 7.15 Sale of Real Estate

   41

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 3.01(d)      Real Property Schedule 4.01(a)      Description of Certain
Transactions Related to the Borrower’s Stock Schedule 4.01(f)      Description
of Certain Threatened Actions, etc. Schedule 4.01(k)      Location of Inventory
and Farm Products; Third Parties in Possession; Crops Schedule 4.01(l)     
Office Locations; Fictitious Names; Etc. Schedule 4.01(p)      Intellectual
Property Schedule 4.01(t)      Environmental Compliance Schedule 5.01(o)     
Management Schedule 5.02(a)      Description of Certain Liens, Lease
Obligations, etc. Schedule 5.02(k)      Transactions with Affiliates
Schedule 5.02(l)      Management Fees and Compensation Exhibit A      Compliance
Certificate

 

iii



--------------------------------------------------------------------------------

MASTER LOAN AGREEMENT

THIS MASTER LOAN AGREEMENT (this “Agreement”), dated as of March 8, 2010,
between AGSTAR FINANCIAL SERVICES, PCA (the “Lender”) and REG NEWTON, LLC, an
Iowa limited liability company (the “Borrower”).

RECITALS

A. The Borrower has requested the Lender extend to the Borrower various credit
facilities for the purposes of the Acquisition and operating a biodiesel
production facility located in or near Newton, Iowa (the “Plant”).

B. Lender has agreed to make such loans to the Borrower on the term and
conditions contained in this Agreement and the related documents.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to the Borrower,
Lender and the Borrower agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01. Certain Defined Terms. All capitalized terms used in this
Agreement and in the Supplements shall have the following meanings. Terms not
otherwise defined in this Agreement shall have the meanings attributed to such
terms in the Uniform Commercial Code, as amended from time to time. All
references to dollar amounts shall mean amounts in lawful money of the United
States of America.

“Acquisition” means the acquisition of the assets of Central Iowa Energy, LLC,
by the Borrower pursuant to the Acquisition Agreement and the other Acquisition
Documents.

“Acquisition Advance” means the initial advance made to the Borrower for
purposes of making payment to Lender on the CIE Loan.

“Acquisition Agreement” means that certain Purchase Agreement, dated as of
May 8, 2009, as amended and restated as of August 7, 2009, by and among the
Borrower and Central Iowa Energy, LLC, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

“Acquisition Documents” means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

 

1



--------------------------------------------------------------------------------

“Advances” means the Loans provided the Borrower pursuant to this Agreement and
the Supplements to this Agreement.

“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or membership interests (units) of such Person; or (c) ten percent
(10%) or more of the voting stock or membership interests (units) of which is
directly or indirectly beneficially owned or held by the Person in question. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise; provided,
however, in no event shall the Lender or any Bank be deemed an Affiliate of the
Borrower or any of their subsidiaries.

“Agreement” means this Agreement, as this Agreement may be amended, modified or
supplemented from time to time, together with all supplements, exhibits and
schedules attached to or made a part of this Agreement from time to time.

“Allowed Distributions” has the meaning specified in Section 5.02(b).

“Applicable Rate” means, in relation to any Loan which bears interest on a
variable rate, the interest rate per annum which is equal to the greater of the
(i) LIBOR Rate and (ii) two percent (2.0%).

“Avista” means Avista Trade OY.

“Borrower” means REG Newton, LLC, an Iowa limited liability company.

“Borrower Rights” means all statutory or regulatory rights of a borrower to
disclosure of effective interest rates, differential interest rates, review of
credit decisions, distressed loan restructuring, and rights of first refusal, as
may be provided by the Agricultural Credit Act of 1987, 12 U.S.C. §§ 2199-2202e,
and the implementing Farm Credit Administration regulations, 12 C.F.R.
§617.7000, et seq.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of the State of
Minnesota, or are in fact closed in, the state where the Lender’s Office is
located and, if such day relates to any LIBOR Rate, means any such day on which
dealings in dollar deposits are conducted by and between banks in the applicable
offshore dollar interbank market.

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with generally accepted accounting principles consistently
applied, be included as additions to property, plant and equipment on a
statement of cash flows for the Borrower during such period, with respect to:
(a) the acquisition, construction, improvement, replacement or betterment of
land, buildings, machinery, equipment or of any other fixed

 

2



--------------------------------------------------------------------------------

assets or leaseholds; or (b) other capital expenditures and other uses recorded
as capital expenditures having substantially the same effect.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CIE Loan” mean that certain revolving line of credit loan dated September 26,
2006 from Lender to Central Iowa Energy, LLC.

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or other indebtedness, in favor of
the Lender, whether real or personal property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, assignment of rents, deed of trust,
assignment, pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever; whether created by law, contract or
otherwise.

“Commitment” means the respective amounts committed to by Lender under this
Agreement, the Supplements and the Notes.

“Compliance Certificate” means a certificate of the Treasurer, or any other
officer reasonably acceptable to the Lender, of the Borrower, substantially in
the form attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and stating: (a) the financial statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with generally accepted accounting principles
consistently applied; (b) whether they have knowledge of the occurrence of any
Event of Default under this Agreement, and if so, stating in reasonable detail
the facts with respect thereto; and (c) reaffirm and ratify the representations
and warranties, as of the date of the certificate, contained in this Agreement.

“Current Portion of Long Term Debt” means that portion of Funded Debt payable
within the twelve months prior to the date of such determination, determined in
accordance with GAAP.

“Debt” means: (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases; (C) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clause (A)
or (B) above or (E) through (G) below; (D) liabilities in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (E) indebtedness in
respect of mandatory redemption or mandatory dividend rights on equity interests
but excluding dividends payable

 

3



--------------------------------------------------------------------------------

solely in additional equity interests; (F) all obligations of a Person,
contingent or otherwise, for the payment of money under any noncompete,
consulting or similar agreement entered into with the seller of a company or its
assets or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby or an acquisition
consummated prior to the date hereof; and (G) all obligations of a Person under
any Hedging Agreement.

“Debt Service Reserve Amount” has the meaning specified in Section 2.14.

“Debt Service Reserve Account” means that certain account maintained by the
Borrower for the benefit of the Lender, for the purpose set forth in
Section 2.14 of this Agreement.

“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to five percent (5%) in excess of the
then applicable rate of interest under the applicable Supplement or Note.

“Deposit Account” means all demand, times savings, passbook and similar accounts
maintained by Borrower with a financial institution.

“Distribution” means any dividend, distribution, payment, or transfer of
property by the Borrower to any member of the Borrower.

“Effective Date” means March 8, 2010.

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, ordinances, programs, permits, guidances, orders and consent
decrees relating to health, safety and environmental matters applicable to the
Borrower and its business, assets and property, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; state and federal superlien and environmental
cleanup programs; and U. S. Department of Transportation regulations.

“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (i) Net Income +/-
Extraordinary Items; plus (ii) any provision for (or less any benefit from)
Income Taxes included in determining such Net Income; plus (iii) Interest
Expense deducted in determining such Net Income; plus (iv) amortization and
depreciation expense deducted in determining such Net Income.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means EBITDA, less the sum of: (i) required payments in
respect of

 

4



--------------------------------------------------------------------------------

Funded Debt, the final payment in respect of the Revolving Line of Credit Loan
on the Revolving Line of Credit Maturity Date; (ii) Interest Expense; (iii) any
increase in Working Capital from the prior calculation of Excess Cash Flow until
total Working Capital exceeds $6,000,000.00; (iv) without duplication,
Maintenance Capital Expenditures in an aggregate amount not to exceed
$500,000.00 per fiscal year; (v) Allowed Distributions; and (vi) funding of Debt
Service Reserve Account.

“Excess Cash Flow Payment” has the meaning specified in Section 2.15.

“Excess Distributions” has the meaning specified in Section 5.02(b).

“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, including, without limitation,
any payments received from Avista in settlement or satisfaction of the claims
asserted by Central Iowa Energy, LLC, against Avista, determined in accordance
with GAAP.

“Fixed Charge Coverage Ratio” means the ratio of EBITDA to the sum of: Current
Portion of Long Term Debt + Interest Expense + Distributions + Maintenance
Capital Expenditures.

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.

“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, any line of
credit used by Borrower for working capital purposes, all determined in
accordance with GAAP applied for the period in question.

“GAAP” means generally accepted accounting principles of the United States of
America, consistently applied.

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipality, city, or
otherwise) whether now or hereafter in existence.

“Guaranty” / “Guaranties” shall mean those guaranties given by the Guarantor,
pursuant to which the Guarantor shall guarantee the prompt payment and
performance of the Borrower under the Notes and this Agreement subject to the
terms thereof.

“Guarantor” means REG.

“Hedging Agreement” means any interest rate swap, interest rate caps, interest
rate collars or other similar agreements enabling a Person to fix or limit its
interest expense or pursuant to any foreign exchange, currency hedging,
commodity hedging, security hedging or other

 

5



--------------------------------------------------------------------------------

agreement enabling a Person to limit the market risk of holding currency, a
security or a commodity in either the cash or futures markets.

“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.

“Intellectual Property” has the meaning specified in Section 4.01(p).

“Interest Expense” means for any period, the total interest expense of the
Borrower calculated on a consolidated basis.

“Interest Period” means (for each Loan) (a) initially, the period beginning on
(and including) the date on which the Loan is made and ending on (but excluding)
the first day of the next calendar month thereafter; and (b) thereafter, each
period commencing on the first day of each succeeding calendar month thereafter
and ending on the last day of such month. Notwithstanding the foregoing: (a) any
Interest Period which would otherwise extend beyond the Maturity Date shall end
on the Maturity Date, and (b) other than the initial Interest Period and the
final Interest Period, no Interest Period shall have a duration of less than one
(1) month.

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

“Lender” means AgStar Financial Services, PCA, and its successors and assigns.

“LIBOR Rate” (London Interbank Offered Rate) means the One Month London
Interbank Offered Rate (“One Month LIBOR”), rounded upward to the nearest ten
thousandth of one percent, reported on the tenth day of the month preceding each
Interest Period by the Wall Street Journal in its daily listing of money rates,
defined therein as the average of interbank offered rates for dollar deposits in
the London market. If a One Month LIBOR rate is not reported on the tenth day of
a month, the One Month LIBOR rate reported on the first business day preceding
the tenth day of the month will be used. If this index is no longer available,
Lender will select a new index which is based upon comparable information.

“Loan Documents” means this Agreement, any and all Supplements to this
Agreement, the Notes, the Security Agreement, the Mortgage and all other
agreements, documents, instruments, and certificates of the Borrower delivered
to, or in favor of, the Lender under this Agreement or in connection herewith or
therewith, including, without limitation, all agreements, documents,
instruments, and certificates delivered in connection with the extension of
Advances by the Lender.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender, arising pursuant to any of the Loan Documents, whether
now existing or hereafter

 

6



--------------------------------------------------------------------------------

arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Advances,
interest on the Advances, and all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) provided for in the Loan
Documents.

“Loan/Loans” means and includes the Term Loan, the Revolving Line of Credit Loan
and any other financial accommodations extended to the Borrower by the Lender
pursuant to the terms of this Agreement and any Supplements.

“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower.

“Maintenance Capital Expenditures” means all Capital Expenditures, not to exceed
an aggregate amount of $500,000 per fiscal year, made in the ordinary course of
business to maintain existing business operations of the Borrower in any fiscal
year, determined in accordance with GAAP.

“Material Adverse Effect” means any set of circumstances or events which:
(i) has any material adverse effect upon the validity or enforceability of any
Loan Documents or any material term or condition contained therein; (ii) is
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of the Borrower; or (iii) materially impairs the ability
of the Borrower to perform the obligations under the Loan Documents.

“Material Contract” means (i) any contract or any other agreement, written or
oral, of the Borrower involving monetary liability of or to any such person in
an amount in excess of $500,000.00 per annum; and (ii) any other contract or
agreement, written or oral, of the Borrower the failure to comply with which
could reasonably be expected to have a Material Adverse Effect on the Borrower;
provided, however, that any contract or agreement which is terminable by a party
other than the Borrower without cause upon notice of 90 days or less shall not
be considered a Material Contract.

“Maturity Date” means March 8, 2013.

“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.

“Mortgage” means that certain Mortgage of even date herewith, as amended,
modified or supplemented from time to time, pursuant to which a mortgage
interest shall be granted by

 

7



--------------------------------------------------------------------------------

the Borrower to the Lender in the Real Property to secure payment to the Lender
of the Loan Obligations.

“Net Income” means net income as determined in accordance with GAAP.

“Note/Notes” means and includes the Term Note, Revolving Line of Credit Note and
all other promissory notes executed and delivered to the Lender by the Borrower
pursuant to the terms of this Agreement and any Supplements as the same may be
amended, modified, supplemented, extended or restated from time to time.

“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $200,000.00 with respect to the Borrower, and with
respect to which: (a) there exists a bona fide dispute between Borrower and the
vendor; (b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.

“Permitted Liens” shall have the meaning ascribed to the term in
Section 5.02(a).

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.

“Personal Property” means all equipment, fixtures, improvements, building
supplies and materials and other personal property now or hereafter attached to,
located in, placed in or necessary to the use of the improvements on the Real
Property including, but without being limited to, all machinery, fixtures,
equipment, furnishings, and appliances, as well as all renewals, replacements,
additions, and substitutes thereof, and all products and proceeds thereof, and
including without limitation all inventory, farm products, accounts,
instruments, chattel paper, other rights to payment, money, deposit accounts,
commodity accounts, investment property, insurance proceeds and general
intangibles of the Borrower, whether now owned or hereafter acquired.

“Plant” means the biodiesel production facility owned by Borrower and located in
or near Newton, Jasper County, Iowa.

“REG” means Renewable Energy Group, Inc., a Delaware corporation.

“Real Property” means that real property located in Jasper County, Iowa, owned
by the Borrower, upon which the Plant is located and which is described in
Schedule 3.01(d).

“Related Documents” means and includes without limitation all promissory notes,
credit agreements, loan agreements, supplements, guaranties, security
agreements, mortgages, deeds of trust, assignments and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the indebtedness.

 

8



--------------------------------------------------------------------------------

“Revolving Loans” means the Revolving Line of Credit Loan and any other
revolving loan provided by the Lender to the Borrower pursuant to the terms and
conditions provided for in this Agreement and in any revolving loan supplement.

“Revolving Line of Credit Loan” means that line of credit from the Lender to the
Borrower in the amount not to exceed $2,350,000.00 and pursuant to the terms and
conditions provided for in this Agreement and the Second Supplement to the
Agreement.

“Revolving Line of Credit Note” means that certain promissory note of even date
herewith executed and delivered to the Lender by the Borrower in the amount of
$2,350,000.00 and pursuant to the terms and conditions provided for in this
Agreement and the Second Supplement to this Agreement.

“Revolving Line of Credit Loan Maturity Date” means the maturity date set forth
in the Second Supplement to this Agreement.

“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.

“Security Agreement” means and includes, without limitation, any agreements,
promises, covenants, arrangements, understandings, or other agreements, whether
created by law, contract, or otherwise, which evidence, govern, represent, or
create a Security Interest, as the same has been and may hereafter be amended or
otherwise modified.

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

“Subordinated Debt” means all Debt that is subject to a subordination agreement
acceptable to the Lender in its sole discretion.

“Supplement” has the meaning set forth in Section 2.01 of this Agreement.

“Tangible Net Worth” means the excess of total assets over total liabilities
except Subordinated Debt, total assets and total liabilities each to be
determined in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements
referred to in Section 5.01(c) for the Borrower, excluding, however, from the
determination of total assets: (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles;
(ii) treasury stock; (iii) securities which are not readily marketable;
(iv) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or

 

9



--------------------------------------------------------------------------------

Debt; (v) any write-up in the book value of any asset resulting from a
revaluation thereof subsequent to the Effective Date; (vi) any write down in the
book value of any asset resulting from purchase accounting adjustments required
by GAAP; (vii) amortized start-up costs; and (viii) any items not included in
clauses (i) through (vii) above which are treated as intangibles in conformity
with generally accepted accounting principles.

“Term Loan” means any amortizing loan with a maturity of greater than one year
provided by the Lender to the Borrower pursuant to the terms and conditions of
this Agreement and the First Supplement to this Agreement.

“Term Note” means that certain promissory note of even date herewith executed
and delivered to the Lender by the Borrower in the amount of $23,610,731.50 and
pursuant to the terms and conditions provided for in this Agreement and the
First Supplement to this Agreement.

“Working Capital” means the current assets of the Borrower (excluding the Debt
Service Reserve Amount and cash), less the current liabilities of the Borrower
(excluding the Current Portion of Long Term Debt) as determined in accordance
with GAAP.

“Working Capital Ratio” means the ratio of current assets of the Borrower to
current liabilities of the Borrower, excluding Current Portion of Long Term Debt
and the Acquisition Advance from current liabilities.

Section 1.02. Accounting Matters. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, except as otherwise stated
herein. To enable the ready and consistent determination of compliance by the
Borrower with its obligations under this Agreement, the Borrower will not change
the manner in which either the last day of its fiscal year or the last days of
the first three fiscal quarters of its fiscal years is calculated. Unless
otherwise stated herein, accounting matters shall be determined solely with
respect to the Borrower and not as consolidated with any other party.

Section 1.03. Construction. Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

Section 2.01. Supplements. In the event the Borrower desires to borrow from
Lender and Lender is willing to lend to the Borrower, or in the event Lender and
Borrower desire to consolidate any existing loans hereunder, the parties, Lender
and Borrower, will enter into a supplement to this Agreement (each supplement,
as it may be amended, modified, supplemented, extended or restated

 

10



--------------------------------------------------------------------------------

from time to time, a “Supplement” and, collectively, the “Supplements”). Each
Supplement will set forth Lender’s commitment to make a Loan to the Borrower,
the amount of the Loan(s), the purpose of the Loan(s), the interest rate or rate
options applicable to the Loan(s), the repayment terms of the Loan(s), and any
other terms and conditions applicable to the Loan(s). Each Supplement will also
be accompanied by a Note of the Borrower setting forth the Borrower’s obligation
to make payments of interest on the unpaid principal balance of the Loan(s), and
fees and premiums, if any, and to repay the principal balance of the Loan(s).
Each Loan will be governed by the terms and conditions contained in this
Agreement and in the Note and the Supplement relating to that Loan.

Section 2.02. Term Loan. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties set forth in this
Agreement, the Lender has agreed to lend to Borrower and Borrower has agreed to
borrow from Lender as of the Effective Date an amount not to exceed
$23,610,731.50 for the purpose of the Acquisition. Such amount shall be loaned
by Lender pursuant to the terms and conditions set forth in this Agreement and
the First Supplement to this Agreement.

Section 2.03. Revolving Line of Credit Loan. Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties set
forth in this Agreement, the Lender has agreed to lend to Borrower and Borrower
has agreed to borrow from Lender, as of the Effective Date and from time to time
thereafter, on a revolving basis an amount not to exceed $2,350,000.00. Such
amount shall be loaned by Lender pursuant to the terms and conditions set forth
in this Agreement and the Second Supplement to this Agreement. Pursuant to the
terms and conditions in this Agreement, the Lender may extend additional
Revolving Loans to the Borrower. Any such future Revolving Loans shall be
provided by Lender pursuant to the terms and conditions of a future term
Revolving Loan Supplement.

Section 2.04. Reserved.

Section 2.05 Default Interest. In addition to the rights and remedies set forth
in this Agreement and notwithstanding any Note: (i) if the Borrower fails to
make any payment to Lender when due, then at Lender’s option in each instance,
such obligation or payment shall bear interest from the date due to the date
paid at the Default Rate; (ii) upon the occurrence and during the continuance of
an Event of Default beyond any applicable cure period, if any, at Lender’s
option in each instance, the unpaid balances of the Loans shall bear interest
from the date of the Event of Default or such later date as Lender shall elect
at the Default Rate; (iii) after the maturity of any Loan, whether by reason of
acceleration or otherwise, the unpaid principal balance of the Loan (including
without limitation, principal, interest, fees and expenses) shall automatically
bear interest at the Default Rate. Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.

Section 2.06. Late Charge. If any payment of principal or interest due under the
Supplements or the Notes is not paid within ten (10) days of the due date
thereof, the Borrower shall, in addition to such amount, pay a late charge equal
to five percent (5%) of the amount of such payment.

 

11



--------------------------------------------------------------------------------

Section 2.07. Prepayment of Loans. The Borrower may, at anytime and from time to
time, upon 60 days advance written notice to the Lender, prepay the outstanding
amount of the Loans in whole or in part with accrued interest to the date of
such prepayment on the amount prepaid, without penalty or premium but subject to
Sections 2.13 and 7.04 of this Agreement. Any prepayment does not otherwise
affect Borrower’s obligation to pay any fees due under this Agreement nor the
amount of any installments due under the Loans.

Section 2.08. Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the
event that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of the Lender should raise a substantial question as to whether it is)
unlawful for the Lender to make, maintain or fund LIBOR Rate Loans, then:
(a) the Lender shall promptly notify each of the other parties hereto; and
(b) the obligation of the Lender to make LIBOR rate loans of such type shall,
upon the effectiveness of such event, be suspended for the duration of such
unlawfulness. During the period of any suspension, Lender shall make loans to
Borrower that are deemed lawful and that as closely as possible reflect the
terms of this Agreement.

Section 2.09. Payments and Computations.

(a) Method of Payment. Except as otherwise expressly provided herein, all
payments of principal, interest, and other amounts to be made by the Borrower
under the Loan Documents shall be made to the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim, not
later than 2:00 P.M. (Minneapolis, Minnesota time) on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). The
Borrower shall, at the time of making each such payment, specify to the Lender
the sums payable under the Loan Documents to which such payment is to be applied
and in the event that the Borrower fails to so specify or if an Event of Default
exists, the Lender may apply such payment and any proceeds of any Collateral to
the Loan Obligations in such order and manner as it may elect in its sole
discretion.

(b) Application of Funds. Lender may apply all payments received by it to the
Loan Obligations in such order and manner as Lender may elect in its sole
discretion; provided that any payments received from any guarantor or from any
disposition of any collateral provided by such guarantor shall only be applied
against obligations guaranteed by such guarantor.

(c) Payments on a Non-Business Day. Whenever any payment under any Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and fees, as
the case may be.

(d) Proceeds of Collateral. Except to the extent otherwise expressly provided in
the Second Supplement to the Master Loan Agreement of even date with this
Agreement, all

 

12



--------------------------------------------------------------------------------

proceeds received by the Lender from the sale or other liquidation of the
Collateral when an Event of Default exists shall first be applied as payment of
the accrued and unpaid fees and expenses of the Lender hereunder, including,
without limitation, under Section 7.04 and then to all other unpaid or
unreimbursed Loan Obligations (including reasonable attorneys’ fees and
expenses) owing to the Lender and then any remaining amount of such proceeds
shall be applied to the unpaid amounts of Loan Obligations, until all the Loan
Obligations have been paid and satisfied in full or cash collateralized. After
all the Loan Obligations (including without limitation, all contingent Loan
Obligations) have been paid and satisfied in full, all Commitments terminated
and all other obligations of the Lender to the Borrower otherwise satisfied, any
remaining proceeds of Collateral shall be delivered to the Person entitled
thereto as directed by the Borrower or as otherwise determined by applicable law
or applicable court order.

(e) Computations. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of 365 days, as appropriate. Interest shall accrue from
and include the date of borrowing, but exclude the date of payment.

Section 2.10. Maximum Amount Limitation. Anything in this Agreement, any
Supplement, any Note, or the other Loan Documents to the contrary
notwithstanding, Borrower shall not be required to pay unearned interest on any
Note or any of the Loan Obligations, or ever be required to pay interest on any
Note or any of the Loan Obligations at a rate in excess of the Maximum Rate, if
any. If the effective rate of interest which would otherwise be payable under
this Agreement, any Note or any of the other Loan Documents would exceed the
Maximum Rate, if any, then the rate of interest which would otherwise be
contracted for, charged, or received under this Agreement, any Note or any of
the other Loan Documents shall be reduced to the Maximum Rate, if any. If any
unearned interest or discount or property that is deemed to constitute interest
(including, without limitation, to the extent that any of the fees payable by
Borrower for the Loan Obligations to the Lender under this Agreement, any
Supplement, any Note, or any of the other Loan Documents are deemed to
constitute interest) is contracted for, charged, or received in excess of the
Maximum Rate, if any, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of such Note, be either
refunded to the Borrower, or credited on the principal of such Note. It is
further agreed that, without limitation of the foregoing and to the extent
permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by the Lender under its Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to the Lender, if any,
shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
terms of the Advances evidenced by the Notes, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith. This Section 2.10 shall control every other provision of all
agreements among the parties to this Agreement pertaining to the transactions
contemplated by or contained in the Loan Documents, and the terms of this
Section 2.10 shall be deemed to be incorporated in every Loan Document and
communication related thereto.

 

13



--------------------------------------------------------------------------------

Section 2.11. Lender Records. All advances and all payments or prepayments made
thereunder on account of principal or interest may be evidenced by the Lender in
accordance with its usual practice in an account or accounts evidencing such
advances and all payments or prepayments thereunder from time to time and the
amounts of principal and interest payable and paid from time to time thereunder;
in any legal action or proceeding in respect of the Notes, the entries made in
such account or accounts shall be prima facie evidence of the existence and
amounts of all advances and all payments or prepayments made thereunder on
account of principal or interest. Lender shall provide monthly statements of
such entries to Borrower for the purpose of confirming the accuracy of such
entries.

Section 2.12. Loan Payments. During the continuance of an Event of Default, the
Lender may deduct any obligations due or any other amounts due and payable by
the Borrower under the Loan Documents from any Deposit Accounts controlled by
Lender or from the Debt Service Reserve Account maintained with the Lender, at
the Lender’s sole discretion.

Section 2.13. Compensation. Upon the request of the Lender, the Borrower shall
pay to the Lender such amount or amounts as shall be sufficient (in the
reasonable opinion of the Lender) to compensate it for any loss, cost, or
expense (excluding loss of anticipated profits incurred by it) as a result of:
(i) any payment, prepayment, or conversion of a LIBOR Rate Loan for any reason
on a date other than the last day of the Interest Period for such Loan; or
(ii) any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in Section 3.01 to be
satisfied) to borrow, extend, or prepay a LIBOR Rate Loan on the date for such
borrowing, extension, or prepayment specified in the relevant notice of
borrowing, extension or prepayment under this Agreement.

Such indemnification may include any amount equal to the excess, if any, of:
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrower, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this
Section 2.13 shall survive the repayment of the Loans and other obligations
under the Loan Documents hereunder.

Section 2.14. Debt Service Reserve Account. Borrower shall fund and maintain a
debt service reserve in the Debt Service Reserve Account, in an amount equal to
twelve (12) monthly payments of principal and interest on the Term Loan as
determined from time to time by the Lender (the “Debt Service Reserve Amount”).
Beginning with the first fiscal year end after the Effective Date, and at each
fiscal year end thereafter, until such time as the balance in the Debt Service
Reserve Account is equal to or greater than the Debt Service Reserve Amount, one
hundred percent (100%) of Excess Cash Flow shall be deposited in the Debt
Service Reserve Account by Borrower

 

14



--------------------------------------------------------------------------------

within 120 days of each fiscal year end. The balance held in the Debt Service
Reserve Account shall earn interest at the rate determined by the Lender from
time to time.

If at any time after the Debt Service Reserve Amount has been fully funded by
the Borrower the balance in the Debt Service Reserve Account is less than
sixty-seven percent (67.0%) of the applicable Debt Service Reserve Amount, the
Borrower shall, within sixty (60) days after receipt of notice from the Lender
as provided herein, deposit in the Debt Service Reserve Account an amount
sufficient to restore the balance in the Debt Service Reserve Account to an
amount not less than the Debt Service Reserve Amount; provided, however,
Borrower shall not be required to make a deposit in the Debt Service Reserve
Account to the extent that such a deposit would exceed one hundred percent
(100%) of Excess Cash Flow, calculated based upon unaudited monthly financial
statements required by Section 5.01(c)(ii) of this Agreement for the month
ending immediately prior to receipt of notice from the Lender. In the event that
Borrower is not required to fully restore the balance in the Debt Service
Reserve Account pursuant to the foregoing sentence, Borrower shall at the
earliest possible date thereafter, to the extent of Excess Cash Flow determined
on unaudited monthly financial statements required by Section 5.01(c)(ii) of
this Agreement or audited financial statements required by Section 5.01(c)(i) of
this Agreement, as applicable, deposit in the Debt Service Reserve Account such
additional amounts as will restore the balance in the Debt Service Reserve
Account to an amount not less than the Debt Service Reserve Amount.

As and when any of the Loan Obligations are past due, after any applicable grace
periods have expired, under any Loan Document, Lender, in its sole discretion,
may withdraw from the Debt Service Reserve Account the amount of the then past
due Loan Obligations and apply such amounts to the payment of the past due Loan
Obligations. Notwithstanding the foregoing sentence, if an Event of Default has
occurred and is continuing under the Loan Documents, the Lender may, after any
applicable grace periods have expired, withdraw amounts in the Debt Service
Reserve Account, in its sole discretion, and apply such amounts to the payment
of the Loan Obligations in such order and manner as Lender shall determine in
its sole discretion. Withdrawals by the Lender of any amounts from the Debt
Service Reserve Account to pay any Loan Obligations as provided in this
Section 2.14 may be made without the requirement of any consent by or notice to
the Borrower, provided that Lender shall provide to Borrower notice that such
withdrawal was made within a reasonable time thereafter.

Borrower recognizes and acknowledges that its obligation to pay the Loan
Obligations are absolute and unconditional and it is not dependent upon
sufficient deposits in the Debt Service Reserve Account being available to make
payment on any Loan Obligations, and nothing herein shall be construed to negate
or modify the Borrower’s absolute and unconditional obligation to pay the Loan
Obligations in accordance with the terms and conditions of this Agreement and
the Loan Documents. Borrower shall execute and deliver to the Lender any and all
deposit account control agreements the Lender may reasonably request in
accordance with the terms and conditions of the Loan Documents, and take all
actions and deliver all documents the Lender may reasonably request or require
to perfect the Lender’s security interest in the Debt Service Reserve Account,
in accordance with the terms and conditions of the Loan Documents.

 

15



--------------------------------------------------------------------------------

Section 2.15. Excess Cash Flow. In addition to all other payments of principal
and interest required under this Agreement, the Supplements and the Notes,
beginning with the first fiscal year end after the Effective Date, and each
fiscal year end thereafter until the Maturity Date, and provided that the
Borrower is in compliance with Section 5.01(d) of this Agreement, and further
provided that the Debt Service Reserve Account is funded as required by
Section 2.14 of this Agreement, the Borrower shall remit to Lender on or before
120 days after the end of each fiscal year end of the Borrower, an amount equal
to 50% of the Borrower’s Excess Cash Flow, calculated based upon audited fiscal
year-end financial statements required by Section 5.01(c)(i) of this Agreement,
(the “Excess Cash Flow Payment”). The Excess Cash Flow Payment shall be applied
by the Lender to the reduction of the outstanding principal balance of the Term
Loan.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Funding. The obligations of the Lender to
make any Advance, are subject to the conditions precedent that the Lender shall
have received the following, in form and substance satisfactory to the Lender:

(a) This Agreement, duly executed by the Borrower and the Lender;

(b) The Supplements, duly executed by the Borrower and the Lender;

(c) The Term Note and the Revolving Line of Credit Note duly executed by the
Borrower;

(d) The Mortgage, fully executed and notarized, to secure the Loans encumbering
on a first lien basis the fee interest and/or leasehold interest of the Borrower
in the Real Property and the fixtures thereon described in Schedule 3.01(d);

(e) A Security Agreement duly executed by the Borrower and in a form as provided
by the Lender by which security agreement the Lender is granted a security
interest by the Borrower in the Collateral;

(f) The Guaranties duly executed by the Guarantor;

(g) Copies of all Material Contracts between Borrower and third parties used in
the normal operations of Borrower, including but not limited to management
agreements, marketing agreements, and corn delivery agreements;

(h) Assignments of the Material Contracts between Borrower and third parties,
duly executed by the Borrower and pursuant to which the Borrower shall have
assigned to the Lender all of the Borrower’s right, title and interest in and to
each such contracts, and which assignment shall have been consented to and
certified in writing by the other party(ies) to each such contract;

 

16



--------------------------------------------------------------------------------

(i) An environmental indemnity agreement duly executed by the Borrower, in form
and substance acceptable to the Lender;

(j) Financing Statements in form and content satisfactory to the Lender and in
proper form under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the opinion of the Lender, desirable to perfect the security
interests created by the Security Agreement;

(k) Copies of UCC, tax and judgment lien search reports listing all financing
statements and other encumbrances which name the Borrower (under its present
name and any previous name) and which are filed in the jurisdictions in which
the Borrower is located, organized or maintains collateral, together with copies
of such financing statements (none of which shall cover the collateral purported
to be covered by the Security Agreement);

(l) Evidence that all other actions necessary or, in the opinion of the Lender,
desirable to enable the Lender to perfect and protect the Security Interests
created or contemplated by the Loan Documents have been taken;

(m) An ALTA mortgagee title insurance policy issued by a title insurance company
acceptable to Lender, with respect to the Real Property, assuring the Lender
that the Mortgage creates a valid and enforceable encumbrance on the Real
Property, free and clear of all defects and encumbrances except Permitted Liens
and containing: (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.1) specifying a biodiesel production facility as a
permitted use for all of the parcels included in the Real Property; and (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2) and
(iv) such endorsements as the Lender shall reasonably require. All such title
insurance policies shall be in form and substance reasonably satisfactory to the
Lender and shall provide for affirmative insurance and such reinsurance as the
Lender may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Lender;

(n) Maps or plats of the Real Property certified to the Lender and the title
insurance company issuing the policy referred to in Subsection 3.01(m) (the
“Title Insurance Company”) in a manner reasonably satisfactory to each of the
Lender and the Title Insurance Company, dated a date reasonably satisfactory to
each of the Lender and the Title Insurance Company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 2005, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such maps, plats or
surveys the following: (i) the locations on such sites of all the buildings,
structures and other improvements and the established building setback lines;
(ii) the lines of streets abutting the sites and width thereof; (iii) all access
and other easements appurtenant to the sites necessary to use the sites;
(iv) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites or otherwise known to the

 

17



--------------------------------------------------------------------------------

surveyor; (v) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (vi) if the site is described as
being on a filed map, a legend relating the survey to said map;

(o) Evidence as to: (i) whether any portion of the Real Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”); and (ii) if any portion of the
Real Property is a Flood Hazard Property: (A) whether the community in which
such Real Property is located is participating in the National Flood Insurance
Program; (B) the Borrower’s written acknowledgment of receipt of written
notification from the Lender (1) as to the fact that such Real Property is a
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance satisfactory to the Lender
and naming the Lender as sole loss payee on behalf of the Lender;

(p) Evidence reasonably satisfactory to the Lender that the Real Property and
the contemplated use of the Real Property, are in compliance in all material
respects with all applicable Laws including without limitation health and
Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;

(q) A certificate of the secretary of the Borrower together with true and
correct copies of the following: (i) the Articles of Organization of the
Borrower, including all amendments thereto, certified by the Office of the
Secretary of State of the state of its organization and dated within 30 days
prior to the date hereof; (ii) the Operating Agreement of the Borrower,
including all amendments thereto; (iii) the resolutions of the Board of Managers
of the Borrower authorizing the execution, delivery and performance of this
Agreement, the other Loan Documents, and all documentation executed and
delivered in connection therewith to which the Borrower is a party;
(iv) certificates of the appropriate government officials of the state of
organization of the Borrower as to its existence and good standing, and
certificates of the appropriate government officials in each state where each
corporate Borrower does business and where failure to qualify as a foreign
corporation would have a Material Adverse Effect on the business and financial
condition of the Borrower, as to its good standing and due qualification to do
business in such state, each dated within 30 days prior to the date hereof; and
(v) the names of the officers of the Borrower authorized to sign this Agreement
and the other Loan Documents to be executed by each corporate Borrower, together
with a sample of the true signature of each such officer;

(r) Legal opinions by legal counsel for the Borrower, in form and substance
acceptable to the Lender;

 

18



--------------------------------------------------------------------------------

(s) Evidence that the costs and expenses (including, without limitation,
attorney’s fees) referred to in Section 7.04, to the extent incurred and
invoiced, shall have been paid in full;

(t) The results of the Lender’s inspection of the Collateral, with any such
inspection at the Lender’s expense;

(u) Satisfactory review by the Lender of any pending litigation relating to the
Borrower;

(v) A Phase I Environmental Assessment in form and substance reasonably
acceptable to the Lender;

(w) A schedule, certified by Borrower as accurate and complete, setting forth:
(i) the material licenses, permits and consents required by applicable federal,
state, and local governmental entities required for the operation of the Plant;
and (ii) that all such permits have been obtained;

(x) A commodity account control agreement for all commodity accounts kept and
maintained by the Borrower, in form and substance acceptable to Lender;

(y) A deposit account control agreement for all Deposit Accounts, including but
limited to the Debt Service Reserve Account, kept and maintained by the
Borrower;

(z) Evidence that the insurance, in form and substance acceptable to the Lender,
required by the Loan Documents has been obtained by the Borrower;

(aa) An assignment of the Borrower’s business interruption insurance policy,
duly executed by the Borrower and pursuant to which the Borrower shall have
assigned to the Lender all of the Borrower’s right, title and interest in and to
its business interruption insurance policy, and which assignment shall have been
consented to and certified in writing by the other party(ies) to the insurance
policy;

(bb) A copy of the executed Acquisition Agreement and all applicable transfer
documents, including but not limited to the deed, bill of sale, and assignments
of material contracts and licenses in form and substance satisfactory to the
Lender;

(cc) Evidence, as certified to Lender, that all conditions precedent to the
consummation of the Acquisition will have been satisfied or duly waived, and the
Acquisition will have been consummated substantially in accordance with the
Acquisition Agreement (which shall not be amended without the consent of
Lender);

(dd) An intercreditor and subordination agreement between the Lender and any
holder of Subordinated Debt as to the priority of the Lender’s Security
Interests in the Collateral, rights to payment following an Event of Default,
and as to such other matters as requested by the Lender in form and substance
acceptable to the Lender in its sole discretion;

 

19



--------------------------------------------------------------------------------

(ee) All cash that was acquired through the Acquisition Documents and was
previously reserved for debt service by Central Iowa Energy, LLC, shall have
been deposited in the Debt Service Reserve Account;

(ff) A copy of an executed legal opinion by counsel for Central Iowa Energy, LLC
addressed to the Lender and the Borrower, in form and substance satisfactory to
the Lender and the Borrower.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Borrower. The Borrower is a limited liability company duly organized and
validly existing under the laws of the State of Iowa and is qualified to do
business in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its respective financial condition or operations. The Borrower
has the power and authority to own and operate its assets and to carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is or may become a party. There are no outstanding
subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
membership interests (units) of the Borrower, except for those transactions set
forth on Schedule 4.01(a);

(b) The Loan Documents. The execution, delivery and performance by the Borrower
of the Loan Documents are within the Borrower’s powers, have been duly
authorized by all necessary action, do not contravene: (i) the articles of
organization or operating agreements of the Borrower; or (ii) any law or any
contractual restriction binding on or affecting the Borrower the failure to
comply with which may have a Material Adverse Effect and do not result in or
require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its properties;

(c) Governmental Approvals. No consent, permission, authorization, order or
license of any Governmental Authority or of any party to any agreement to which
the Borrower is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the acquisition and operation of the
Plant, the execution, delivery, performance or enforcement of the Loan Documents
or the creation and perfection of the liens and security interest granted
thereby, except as such have been obtained and are in full force and effect or
which are required in connection with the exercise of remedies hereunder and
except as such that are not materially required for the operation of the Plant;

(d) Enforceability. This Agreement is, and each other Loan Document to which the
Borrower is a party when delivered will be, legal, valid and binding obligations
of the Borrower

 

20



--------------------------------------------------------------------------------

enforceable against the Borrower in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity;

(e) Financial Condition and Operations. The balance sheet of the Borrower, as of
December 31, 2009 and, with respect to the period ended December 31, 2009 the
related statement of cash flow of the Borrower for the fiscal period then ended,
copies of which have been furnished to the Lender, fairly present in all
material respects the financial condition of the Borrower as at such date, and
the results of the operations of the Borrower for the period ended on such dates
and since December 31, 2009 there has been no material adverse change in such
condition or operations;

(f) Litigation. Except as described on Schedule 4.01(f), there is no pending or
threatened action or proceeding affecting the Borrower or any of the
transactions contemplated hereby before any court, governmental agency or
arbitrator, which may materially adversely affect the financial condition or
operations of the Borrower. As of the Effective Date, there are no outstanding
judgments against the Borrower;

(g) Use of Proceeds of Advances, etc. (i) No proceeds of the Loans will be used
to acquire any security in any transaction which is subject to Sections 13
and 14 of the Securities Exchange Act of 1934 (provided, however, that this
provision shall not prohibit Borrower from investing in certain value added
cooperatives for the purposes of carrying out its overall business operations);
(ii) the Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System);
and (iii) no proceeds of the Loans will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock;

(h) Liens. Except as created by the Loan Documents and Permitted Liens, there is
no lien, security interest or other charge or encumbrance, and no other type of
preferential arrangement, upon or with respect to any of the properties or
income of the Borrower, which secures Debt of any Person, except as described in
Schedule 5.02(a);

(i) Taxes. The Borrower has filed or caused to be filed all federal, state and
local tax returns that are required to be filed and has paid all other taxes,
assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on the Borrower’s books therefore;

(j) Solvency. As of and from and after the Effective Date, the Borrower:
(i) owns and will own assets the fair saleable value of which are: (A) greater
than the total amount of liabilities (including contingent liabilities); and
(B) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted or any

 

21



--------------------------------------------------------------------------------

contemplated or undertaken transaction; and (iii) does not intend to incur and
does not believe that it will incur debts beyond its ability to pay such debts
as they become due;

(k) Location of Inventory and Farm Products; Third Parties in Possession; Crops.
The Borrower’s inventory and farm products pledged as collateral under the
Security Agreement are located at the places (or, as applicable, jurisdictions)
specified in Schedule 4.01(k) for the Borrower, except to the extent any such
inventory and farm products are in transit. Schedule 4.01(k) correctly
identifies, as of the date hereof, the landlords or mortgagees, if any, of each
of its locations identified in Schedule 4.01(k) currently leased or owned by the
Borrower. Except for the Persons identified on Schedule 4.01(k), no Person other
than the Borrower and the Lender has possession of any of the Collateral. Except
as described in above, none of its Collateral has been located in any location
within the past four months other than as set forth on Schedule 4.01(k) for the
Borrower;

(l) Office Locations; Fictitious Names; Predecessor Companies; Tax I.D. Number.
The Borrower’s chief place of business, its chief executive office, and its
jurisdiction of organization is located at the place identified for the Borrower
on Schedule 4.01(l). Within the last four months it has not had any other chief
place of business, chief executive office, or jurisdiction of organization.
Schedule 4.01(l) also sets forth all other places where the Borrower keeps its
books and records and all other locations where the Borrower has a place of
business. The Borrower does not do business nor has the Borrower done business
during the past five (5) years under any trade-name or fictitious business name
except as disclosed on Schedule 4.01(l). Schedule 4.01(l) sets forth an accurate
list of all names of all predecessor companies of the Borrower including the
names of any entities it acquired (by stock purchase, asset purchase, merger or
otherwise) and the chief place of business and chief executive office of each
such predecessor company. For purposes of the foregoing, a “predecessor company”
shall mean any Person whose assets or equity interests are acquired by the
Borrower or who was merged with or into the Borrower within the last four months
prior to the date hereof. The Borrower’s United States Federal Income Tax I.D.
Number and state organizational identification number are identified on
Schedule 4.01(l);

(m) Title to Properties. The Borrower has (or upon closing of the Acquisition,
will have) such title or leasehold interest in and to the Real Property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title or leasehold interest in and to all of its Personal
Property, including those reflected on the financial statements of the Borrower
previously delivered to Lender, except those which have been disposed of by the
Borrower subsequent to the date of such delivered financial statements which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder;

(n) Disclosure. All factual information furnished by or on behalf of the
Borrower or its subsidiaries in writing to the Lender (including, without
limitation, all factual information contained in the Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lender,
will be true and accurate in all material respects on the date as of which such
information is dated or certified and not

 

22



--------------------------------------------------------------------------------

incomplete by omitting to state any fact necessary to make such information not
misleading in any material respect at such time in light of the circumstances
under which such information was provided;

(o) Operation of Business. The Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its business substantially as now conducted and will obtain
all such licenses, permits, franchises, patents, copyrights, trademarks, and
tradenames, or rights thereto necessary to conduct its business as presently
proposed to be conducted except those that the failure to so possess would not
have a Material Adverse Effect on its financial condition or operations, and the
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing except violations that would not have such a Material Adverse
Effect;

(p) Intellectual Property. The Borrower owns, or has the legal right to use, all
patents, trademarks, tradenames, copyrights, technology, know-how and processes
necessary for it to conduct its business as currently conducted and will own or
obtain the legal right to use all patents, trademarks, tradenames, copyrights,
technology, know-how and processes necessary for it to conduct its business as
currently conducted (collectively the “Intellectual Property”), except for those
the failure to own or have such legal right to use would not have a Material
Adverse Effect. As of the Effective Date, set forth in Schedule 4.01(p) is a
list of all Intellectual Property registered with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the
Borrower or that the Borrower has the right to use. Except as provided in
Schedule 4.01(p), no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and, to the knowledge of the Borrower, the use
of such Intellectual Property by the Borrower does not infringe on the rights of
any Person, except for such claims and infringements that, in the aggregate,
would not have a Material Adverse Effect;

(q) Employee Benefit Plans. The Borrower is in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder, the failure to comply with which could have a
Material Adverse Effect on the Borrower;

(r) Investment Company Act. The Borrower is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended;

(s) Compliance with Laws. The Borrower is in compliance in all material respects
with all laws, rules, regulations, ordinances, codes, orders, and the like, the
failure to comply with which could have a Material Adverse Effect on the
Borrower. Neither Borrower, nor any actual or beneficial owner of Borrower, nor
any intended recipient of the Loans appear on the Specially Designed Nationals
and Blocked Persons List (the “SDN List”) as published by the Department of the
Treasury of the United States, Office of Foreign Assets Control. Borrower will
provide such evidence that the parties in the foregoing sentence are not
identified on the SDN List upon the reasonable request of Lender;

 

23



--------------------------------------------------------------------------------

(t) Environmental Compliance. Borrower, except as set forth in Schedule 4.01(t),
is in material compliance with all applicable Environmental Laws; and

(u) Material Change. The Borrower has performed all of its material obligations,
other than those obligations for which performance is not yet due, under all
Material Contracts and, to the best knowledge of the Borrower, each other party
thereto is in compliance with each such Material Contract. Each such Material
Contract is in full force and effect in accordance with the terms thereof. The
Borrower has made available a true and complete copy of each such Material
Contract for inspection by Lender.

ARTICLE V.

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Loan Obligations remain
unpaid or the Lender shall have any commitment hereunder, the Borrower shall,
unless the Lender shall otherwise consent in advance in writing:

(a) Compliance with Laws, etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, (i) all applicable zoning and land use laws; (ii) all
employee benefit and Environmental Laws, and (iii) paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith;

(b) Visitation Rights; Field Examination. At any reasonable time and from time
to time, permit the Lender or its representatives, to, at Lender’s expense,
(i) examine and make copies of and abstracts from the records and books of
account of the Borrower, and (ii) enter onto the property of the Borrower to
conduct unannounced field examinations and collateral inspections, with such
frequency as Lender in its sole reasonable discretion may deem appropriate, and
(iii) discuss the affairs, finances, and accounts of the Borrower with any of
Borrower’s officers or directors. Borrower consents to and authorizes Lender to
enter onto the property of Borrower for purposes of conducting the examinations,
inspections and discussions provided above. Upon and during the occurrence of an
Event of Default or in the event that there are deemed by the Lender to be any
material inconsistencies and/or material noncompliance with respect to any
financial or other reporting on the part of the Borrower, any and all visits and
inspections deemed necessary or desirable on account of such Event of Default,
inconsistency and/or noncompliance shall be at the expense of the Borrower;

(c) Reporting Requirements. Furnish to the Lender:

(i) As soon as available, but in no event later than 120 days after the end of
each fiscal year of the Borrower occurring during the term hereof, annual
financial statements of the Borrower, prepared in accordance with GAAP
consistently applied and in a format that demonstrates any accounting or
formatting change that may be required by the various jurisdictions

 

24



--------------------------------------------------------------------------------

in which the business of the Borrower is conducted (to the extent not
inconsistent with GAAP). Such financial statements shall: (i) be audited by
independent certified public accountants selected by the Borrower and acceptable
to Lender; (ii) be accompanied by a report of such accountants containing an
certified opinion, without qualification, thereon reasonably acceptable to
Lender; (iii) be prepared in reasonable detail, and in comparative form; and
(iv) include a balance sheet, a statement of income, a statement of
stockholders’, members’ or partner’s equity, a statement of cash flows, and all
notes and schedules relating thereto and any management letter.

(ii) Beginning with the first (1st) month following the Effective Date, as soon
as available but in no event later than 45 days after the end of each month,
unaudited monthly financial statements of the Borrower, in each case prepared in
accordance with GAAP in all material respects consistently applied (except for
the omission of footnotes and for the effect of normal year-end audit
adjustments) and in a format that demonstrates any accounting or formatting
change that may be required by various jurisdictions in which the business of
the Borrower is conducted (to the extent not inconsistent with GAAP). Each of
such financial statements shall (i) be prepared in reasonable detail and in
comparative form, including a comparison of actual performance to the budget for
such month and year-to-date, delivered to Lender under Subsection 5.01(c)(vi)
below, and (ii) include a balance sheet, a statement of income for such month
and for the period year-to-date, and such other monthly statements as Lender may
specifically request which monthly statements shall include any and all
supplements thereto.

(iii) Beginning with the first fiscal quarter following the Effective Date, and
quarterly thereafter, the Borrower shall provide a Compliance Certificate,
certified by an authorized officer of the Borrower, which: (A) states that no
Event of Default, and no event or condition that but for the passage of time,
the giving of notice or both would constitute an Event of Default, has occurred
or is in existence; and (B) shows in detail satisfactory to the Lender the
calculation of, and the Borrower’ compliance with, each of the covenants
contained in Sections 5.01(d), 5.01(e), and 5.01(g);

(iv) promptly upon the Lender’s request therefor, copies of all reports and
notices which the Borrower or any of its subsidiaries files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Borrower or any its subsidiary receives from
the Pension Benefit Guaranty Corporation;

(v) notwithstanding the foregoing Section 5.01(c)(iv), provide to Lender within
30 days after it becomes aware of the occurrence of any Reportable Event (as
defined in Section 4043 of ERISA) applicable to the Borrower or any of its
subsidiaries, a statement describing such Reportable Event and the actions it
proposes to take in response to such Reportable Event;

(vi) by November 1 of each fiscal year of the Borrower, an annual (with monthly
break out) operating and capital assets budget of the Borrower for the
immediately succeeding fiscal year containing, among other things, pro forma
financial statements and forecasts for all planned lines of business;

 

25



--------------------------------------------------------------------------------

(vii) as soon as available but in any event not more than 45 days after the end
of each month, production reports for the immediately preceding calendar month
setting forth inputs, biodiesel output, glycerin output, other byproduct output,
and natural gas usage, together with such additional production information as
requested by Lender;

(viii) promptly, upon the occurrence of an Event of Default or an event or
condition that but for the passage of time or the giving of notice or both would
constitute an Event of Default, notice of such Event of Default or event;

(ix) promptly after the receipt thereof, a copy of any management letters or
written reports submitted to the Borrower by its independent certified public
accountants with respect to the business, financial condition or operation of
the Borrower;

(x) promptly after the receipt thereof, a copy of any notice of default under
any Long-Term Marketing Agreement;

(xi) promptly after transmittal or filing thereof by the Borrower, copies of all
proxy statements, notices and reports as it shall send to its members and copies
of all registration statements (without exhibits) and all reports which it files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), and
promptly after the receipt thereof by the Borrower, copies of all management
letters or similar documents submitted to the Borrower by independent certified
public accountants in connection with each annual and any interim audit of the
accounts of the Borrower or of the Borrower and any of its subsidiaries.

(xii) such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its respective subsidiaries as the
Lender may from time to time reasonably request;

(xiii) promptly after the commencement thereof, notice of the commencement of
all actions, suits, or proceedings before any court, arbitrator, or government
department, commission, board, bureau, agency, or instrumentality affecting the
Borrower or any of its subsidiaries which, if determined adversely, could have a
Material Adverse Effect on any of the Borrower or its subsidiaries;

(xiv) without limiting the provisions of Section 5.01(c)(xiii) above, promptly
after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging a condition that
may require the Borrower or any of its subsidiaries to undertake or to
contribute to a cleanup or other response under all laws relating to
environmental protection, or which seek penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of such laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions;

 

26



--------------------------------------------------------------------------------

(xv) promptly after filing, receipt or becoming aware thereof, copies of any
filings or communications sent to and notices or other communications received
by the Borrower or any of its subsidiaries from any Governmental Authority,
including, without limitation, the Securities and Exchange Commission, the FCC,
the PUC, or any other state utility commission relating to any material
noncompliance by the Borrower or any of its subsidiaries with any laws or with
respect to any matter or proceeding the effect of which, if adversely
determined, could have a Material Adverse Effect on any of the Borrower or its
subsidiaries;

(xvi) promptly after becoming aware thereof, notice of any matter which has had
or could have a Material Adverse Effect on the Borrower or its subsidiaries.

(d) Working Capital Ratio. Achieve and maintain a Working Capital Ratio of at
least 1.00 to 1.00 for the first year after the Effective Date and at all times
thereafter achieve and maintain a Working Capital Ratio of at least 1.15 to
1.00. Working Capital Ratio shall be measured each fiscal quarter beginning with
the fiscal quarter six months after the Effective Date.

(e) Tangible Net Worth. Beginning with fiscal year end December 31, 2010, and at
each fiscal year end thereafter, Borrower’s Tangible Net Worth shall not be less
than $7,200,000.00.

(f) Reserved.

(g) Fixed Charge Coverage Ratio. Beginning eighteen (18) months after the
Effective Date achieve a Fixed Charge Coverage Ratio of not less than 1.00 to
1.00 for the immediately preceding 12 month period, and at each fiscal year end
thereafter, achieve and maintain a Fixed Charge Coverage Ratio of not less than
1.15 to 1.00.

(h) Liens. There shall be no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of the Borrower, which secures Debt of any
Person, except for the security interests of the Security Agreement or except as
described in Schedule 5.02(a) and Permitted Liens;

(i) Landlord and Mortgagee Waivers. Obtain and furnish to the Lender as soon as
available, waivers, acknowledgments and consents, duly executed by each and all
in form and substance reasonably acceptable to the Lender, except as otherwise
agreed to by the Lender: (i) real property owner, landlord and mortgagee having
an interest in any of the premises owned or leased by the Borrower or in which
any Collateral of the Borrower is located or to be located (and if no Collateral
of Borrower is located at a parcel of property not owned or leased by a
Borrower, no such waivers, acknowledgments or consents will be required); and
(ii) each third party holding any Collateral;

(j) Insurance. Maintain insurance with financially sound and reputable insurance
companies in such amounts and covering such risks as are usually carried by
entities engaged in similar businesses and owning similar properties in the same
general areas in which the

 

27



--------------------------------------------------------------------------------

Borrower operates, and make such increases in the type of amount or coverage as
Lender may reasonably request, provided that in any event the Borrower will
maintain and cause each of its subsidiaries to maintain workers’ compensation
insurance, property insurance and commercial general liability insurance
reasonably satisfactory to the Lender. The Borrower shall maintain, at a
minimum, directors and officers liability insurance, commercial liability
insurance, business interruption insurance, and general commercial property
insurance. All such policies insuring any collateral for the Borrower’s
obligations to Lender shall have lender or mortgagee loss payable clauses or
endorsements in form and substance reasonably acceptable to Lender. Each
insurance policy covering Collateral shall be in compliance with the
requirements of the Security Agreement in all material respects;

(k) Property and Insurance Maintenance. Maintain and preserve all of its
property and each and every part and parcel thereof that is necessary to or
useful in the proper conduct of its business in good repair, working order, and
condition, ordinary wear and tear excepted, and in compliance in all material
respects with all applicable laws, and make all alterations, replacements, and
improvements thereto as may from time to time be necessary in order to ensure
that its properties remain in good working order and condition and compliance.
The Borrower agrees that upon the occurrence and continuing existence of an
Event of Default, at Lender’s request, which request may not be made more than
once a year, the Borrower will furnish to Lender a report on the condition of
the Borrower’s and any of its subsidiaries’ property prepared by a professional
engineer satisfactory to Lender;

(l) Keeping Books and Records. Maintain and cause each of its subsidiaries to,
maintain proper books of record and account in which full, true, and correct
entries in conformity with generally accepted accounting principles shall be
made of all dealings and transactions in relation to its business and
activities;

(m) Food Security Act Compliance. If the Borrower acquires any Collateral which
may have constituted farm products in the possession of the seller or supplier
thereof, such Borrower shall, at its own expense, use commercially reasonable
efforts to take such steps to insure that all Liens (except the liens granted
pursuant hereto) in such acquired Collateral are terminated or released,
including, without limitation, in the case of such farm products produced in a
state which has established a Central Filing System (as defined in the Food
Security Act), registering with the Secretary of State of such state (or such
other party or office designated by such state) and otherwise take such
reasonable actions necessary, as prescribed by the Food Security Act, to
purchase farm products free of liens (except the liens granted pursuant hereto);
provided, however, that such Borrower may contest and need not obtain the
release or termination of any lien asserted by any creditor of any seller of
such farm products, so long as it shall be contesting the same by proper
proceedings and maintain appropriate accruals and reserves therefor in
accordance with the generally accepted accounting principles. Upon the Lender’s
request made, the Borrower agrees to forward to the Lender promptly after
receipt copies of all notices of liens and master lists of Effective Financing
Statements delivered to the Borrower pursuant to the Food Security Act, which
notices and/or lists pertain to any of the Collateral. Upon the Lender’s
request, the Borrower agrees to provide the

 

28



--------------------------------------------------------------------------------

Lender with the names of Persons who supply the Borrower with such farm products
and such other information as the Lender may reasonably request with respect to
such Persons;

(n) Warehouse Receipts. If any warehouse receipt or receipts in the nature of a
warehouse receipt is issued in respect of any portion of the Collateral, then
the Borrower: (i) will not permit such warehouse receipt or receipts in the
nature thereof to be “negotiable” as such term is used in Article 7 of the
Uniform Commercial Code; and (ii) will deliver all such receipts to the Lender
(or a Person designated by the Lender) within five (5) days of the Lender’s
request and from time to time thereafter. If no Event of Default exists, the
Lender agrees to deliver to Borrower any such receipt so held by the Lender upon
Borrower’s request in connection with such sale or other disposition of the
underlying inventory, if such disposition is in ordinary course of Borrower’s
business;

(o) Management of Borrower. The President, Vice President, and Treasurer /
Secretary of the Borrower shall be maintained as set forth on Schedule 5.01(o)
hereto, unless otherwise approved in Lender’s reasonable discretion;

(p) Compliance with Other Agreements. Borrower will perform in all material
respects all obligations and abide in all material respects by all covenants and
agreements contained in the following agreements: (i) any and all Long Term
Marketing Agreements; and (ii) any other Material Contracts;

(q) Deposit Accounts. Borrower shall maintain all of its Deposit Accounts with
First National Bank, Ames, Iowa at all times during the term of this Agreement;
and

(r) Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, financing statements, control agreements,
instruments, documents and other agreements as Lender or its counsel may
reasonably request to evidence and secure the Loans and to perfect all Security
Interests.

(s) Maintenance of Existence. Preserve, renew and keep in full force and effect
its limited liability company existence in the State of Iowa and take all
actions to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business.

(t) Industrial Rail Track Agreement. Deliver to the Lender a duly executed
collateral assignment in favor of the Lender of that certain Industrial Track
Agreement in a form acceptable to the Lender in its sole discretion within
thirty (30) days of the Effective Date and make commercially reasonable efforts
to obtain the written consent of Iowa Interstate Railroad, Ltd to such
assignment in a form acceptable to the Lender in its sole discretion.

(u) Control Agreements. Provide written notice to the Lender within ten
(10) days of establishing any and all securities, commodities and deposit
accounts of the Borrower and deliver duly executed control agreements in a form
acceptable to the Lender in its sole discretion for such accounts within
forty-five (45) days after written request by the Lender.

 

29



--------------------------------------------------------------------------------

(v) Material Contracts. Provide written notice to the Lender within ten
(10) days of execution of any and all Material Contracts and deliver duly
executed collateral assignments of such Material Contracts to the Lender in a
form acceptable to the Lender in its sole discretion within thirty (30) days
after the date of execution. The Borrower agrees to make commercially reasonable
efforts to obtain the written consent of the other parties to the Material
Contracts in a form acceptable to the Lender in its sole discretion.

Section 5.02. Negative Covenants. So long as any of the Loan Obligations remain
unpaid or the Lender shall have any commitment hereunder, the Borrower will not,
without the prior written consent of the Lender:

(a) Liens, etc. Create or suffer to exist, or permit any of its subsidiaries to
create or suffer to exist, any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its subsidiaries to assign, any right to receive income, in each
case to secure any Debt (as defined below) of any Person, other than “Permitted
Liens”:

(i) those described on Schedule 5.02(a) hereto and renewals and extensions on
the same or substantially the same terms and conditions and at no increase in
the debt or obligation; or

(ii) liens or security interests which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to Lender in
Lender’s sole discretion; or

(iii) the liens or security interests of the Lender in the Security Agreement,
Mortgage or otherwise; or

(iv) liens (other than liens relating to environmental liabilities or ERISA) for
taxes, assessments, or other governmental charges that are not more than 30 days
overdue or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established; or

(v) liens of warehousemen, carriers, landlords, mechanics, materialmen, or other
similar statutory or common law liens securing obligations that are not yet due
and are incurred in the ordinary course of business or, if the execution thereof
is stayed, which are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with generally accepted accounting principles; or

(vi) liens resulting from good faith deposits to secure payments of workmen’s
compensation unemployment insurance, or other social security programs or to
secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of Debt); or

 

30



--------------------------------------------------------------------------------

(vii) any attachment or judgment lien not constituting an Event of Default; or

(viii) liens arising from filing UCC financing statements regarding leases not
prohibited by this Agreement; or

(ix) customary offset rights of brokers and deposit banks arising under the
terms of securities account agreements and deposit agreements; or

(x) any real estate easements and easements, covenants and encumbrances that
customarily do not affect the marketable title to real estate or materially
impair its use; or

(xi) liens for purchase money security interest in equipment and vehicles or any
other property acquired or held in the ordinary course of business not to exceed
an aggregate amount of $500,000.00 per year or $200,000.00 for a single
purchase.

(b) Distributions, etc. Declare or pay any dividends, purchase or otherwise
acquire for value any of its membership interests (units) now or hereafter
outstanding, or make any distribution of assets to its stockholders, members or
general partners as such, or permit any of its subsidiaries to purchase or
otherwise acquire for value any stock, membership interest or partnership
interest of the Borrower, provided, however, the Borrower may: (i) declare and
pay dividends or distributions payable in membership interests (units);
(ii) purchase or otherwise acquire shares of the membership interests (units) of
the Borrower with the proceeds received from the issuance of new membership
interests (units); (iii) make cash distributions to REG in an amount not to
exceed, in the aggregate, 35% of the Borrower’s Net Income for the immediately
preceding fiscal year (paragraphs (i), (ii) and (iii) collectively, “Allowed
Distributions”); (iv) pay dividends or distributions which are immediately
reinvested in the Borrower (“Reinvestment Distributions”); (v) complete the
transactions reflected on Schedule 4.01(a); (vi) after fully funding or
replenishing, as applicable, the Debt Service Reserve Account as required by
Section 2.14; and after payment of the Excess Cash Flow Payment required by
Section 2.15, if any, and provided that all loan covenants are met on a post
distribution basis, pay amounts not to exceed 50% of Borrower’s Excess Cash Flow
to REG (“Excess Distributions”), provided, however, that no Excess Distributions
shall be made until the Lender has received principal payments on the Term Loan,
and further provided that immediately prior to the proposed payment of any
dividends or distributions permitted by this Section 5.02(b), and after giving
effect thereto, no Event of Default shall exist; or

(c) Capital Expenditures. Make any investment in fixed assets in an aggregate
amount greater than $500,000.00 during any fiscal year during the term of this
Agreement; or

(d) Consolidation, Merger, Dissolution, Etc. Directly or indirectly, merge or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with the Borrower or any of its subsidiaries; or

 

31



--------------------------------------------------------------------------------

(e) Indebtedness, etc. Create, incur, assume or suffer to exist any Debt or
other indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, without the
prior written consent of the Lender, except: (i) the liabilities of the Borrower
to the Lender hereunder; (ii) trade accounts payable and accrued liabilities
(other than Debt) arising in the ordinary course of the Borrower’s business;
(iii) any Subordinated Debt held by REG; (iv) debt to which the Lender has
consented in writing and with regard to which Lender has received, if it deems
appropriate, a duly executed subordination agreement in form and substance
acceptable to the Lender in its sole discretion; (v) the liabilities of the
Borrower described on Schedule 5.02(a), (vi) contracts or agreements other than
Material Contracts arising in the ordinary course of the Borrower’s business; or
(vii) Debt under a Hedging Agreement; or

(f) Organization; Name; Chief Executive Office. Change its state of
organization, name or the location of its chief executive office without the
prior written consent of the Lender; or

(g) Loans, Guaranties, etc. Make any loans or advances to (whether in cash,
in-kind, or otherwise) any Person, or directly or indirectly guaranty or
otherwise assure a creditor against loss in respect of any indebtedness,
obligations or liabilities (contingent or otherwise) of any Person; or

(h) Subsidiaries; Affiliates. Form or otherwise acquire any subsidiary or
affiliated business, or acquire the assets of or acquire any equity or ownership
interest in any Person, unless such subsidiary, affiliate or Person executes and
delivers to the Lender: (i) a guaranty of all of the Loan Obligations, in form
and substance acceptable to the Lender in its sole discretion; (ii) security
agreements in form substantially similar to the Security Agreement; and
(iii) such other documents and amendments to this Agreement and the other Loan
Documents as the Lender shall reasonably require; or

(i) Transfer of Assets. Sell, lease, assign, transfer, or otherwise voluntarily
dispose of any of its assets, or permit any of its subsidiaries to sell, lease,
assign, transfer, or otherwise voluntarily dispose of any of its assets except:
(i) dispositions of inventory in the ordinary course of business; and
(ii) dispositions of: (A) obsolete or worn out equipment; (B) equipment or real
property not necessary for the operation of its business; or (C) equipment or
real property which is replaced with property of equivalent or greater value as
the property which is disposed;

(j) Lines of Business. Engage in any line or lines of business activity other
than the production of biodiesel and related by products;

(k) Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate or with any
director, officer or employee of the Borrower or any Affiliate, except
(i) transactions listed on Schedule 5.02(k), which such schedule may be updated
from time to time as agreed to by Borrower and Lender, (ii) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower or any of its subsidiaries and

 

32



--------------------------------------------------------------------------------

upon fair and reasonable terms which are fully disclosed to Lender and are no
less favorable to the Borrower or such subsidiary than would be obtained in a
comparable arm’s length transaction with a person or entity that is not an
Affiliate, and (iii) payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated. Notwithstanding the foregoing, upon the
election of Lender, no payments may be made with respect to any items set forth
in clauses (i) and (ii) of the preceding sentence upon the occurrence and during
the continuation of an Event of Default;

(l) Management Fees and Compensation. Directly or indirectly pay any management,
consulting or other similar fees to any person, except (a) legal or consulting
fees paid to persons or entities that are not Affiliates of the Borrower or its
subsidiaries for services actually rendered and in amounts typically paid by
entities engaged in the Borrower’s or such subsidiary’s business or
(b) management fees pursuant to any written agreement between Borrower and an
Affiliate that have been disclosed to Lender pursuant to Schedule 5.02(l) of
this Agreement and to which Lender has consented; or

(m) Amendments to Organizational Documents. Amend its operating agreement,
management agreement or any other organizational documents in any material
respect without the prior written consent of the Lender.

(n) Leases and Joint Ventures. Enter into any lease or leases affecting the Real
Property or any joint venture without obtaining the prior written consent of the
Lender.

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default”:

(a) The Borrower shall fail to pay any installments of principal or interest,
fees, expenses, charges or other amounts payable hereunder or under the other
Loan Documents or to make any deposit of funds required under this Agreement
when due and any such failure shall remain unremedied for ten (10) days after
written notice thereof shall have been given to the Borrower by the Lender;
provided, however, in the event the Borrower has failed to make payments as
required by the Loan Documents and the Lender has sent a notice to Borrower as
provided in this Section two or more times within the six month period preceding
the applicable due date, the Lender shall not be obligated to provide any
additional notices to the Borrower under this Section; or

(b) Any representation or warranty made by the Borrower, or any of its officers
or directors under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

 

33



--------------------------------------------------------------------------------

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d), (e), or (g) or take any action as
prohibited by Section 5.02; or

(d) The Borrower shall fail to deliver the financial statements or Compliance
Certificate under Section 5.01(c) within 5 days of the date due; or

(e) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in any Loan Document (other than those listed in clauses (a)
through (d) of this Section 6.01) on its part to be performed or observed (other
than the covenants to pay the Loan Obligations) and any such failure shall
remain unremedied for ten (10) days after written notice thereof shall have been
given to the Borrower by the Lender, provided, however, that no Event of Default
shall be deemed to exist if, within said ten (10) day period, Borrower have
commenced appropriate action to remedy such failure and shall diligently and
continuously pursue such action until such cure is completed, unless such cure
is or cannot be completed within thirty (30) days after written notice shall
have been given; or

(f) The Borrower shall fail to pay any indebtedness in an amount in excess of
$200,000.00 (either in any individual case or in the aggregate) excluding
indebtedness evidenced by the Notes and excluding Ordinary Trade Payable
Disputes, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness; or any other default
under any agreement or instrument relating to any such indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate, or to permit the acceleration of, the maturity of
such indebtedness (excluding Ordinary Trade Payable Disputes); or any such
indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof (excluding Ordinary Trade Payable Disputes); or

(g) The Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it) either such proceeding shall remain undismissed or unstayed
for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur; or the Borrower
shall take any corporate action to authorize any of the actions set forth above
in this subsection; or

 

34



--------------------------------------------------------------------------------

(h) Any one or more judgment(s) or order(s) for the payment of money in excess
of $200,000.00 in the aggregate shall be rendered against the Borrower and
either: (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(i) Any material provision of any Loan Document shall for any reason cease to be
valid and binding on the Borrower or the Borrower shall so state in writing; or

(j) The Mortgage or the Security Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to create a valid lien, encumbrance
or security interest in any of the property purported to be covered thereby; or

(k) The termination of any Long Term Marketing Agreement prior to its stated
expiration date, unless such Long Term Marketing Agreement is replaced by
another Long Term Marketing Agreement acceptable to the Lender, within thirty
(30) days of the termination of such Long Term Marketing Agreement; or

(l) The Borrower shall dissolve, merge, consolidate with other Persons, or
suspend or discontinue doing business; or

(m) Any event, change or condition not referred to elsewhere in this
Section 6.01 should occur which results in, or could reasonably be expected to
have, a Material Adverse Effect on the Borrower, any subsidiary or any guarantor
of the Borrower’s obligations hereunder; or

(n) Any guarantee, suretyship, subordination agreement, maintenance agreement,
or other agreement furnished in connection with the Borrower’s obligations
hereunder and under any Note shall, at any time, cease to be in full force and
effect, or shall be revoked or declared null and void, or the validity or
enforceability thereof shall be contested by the guarantor, surety or other
maker thereof, or the Guarantor shall deny any further liability or obligations
thereunder, or shall fail to perform its obligations thereunder, or any
representation or warranty set forth therein shall be breached, or the Guarantor
shall breach or be in default under the terms of any other agreement with Lender
(including any loan agreement or security agreement); or

(o) The loss, suspension or revocation of, or failure to renew, any franchise,
license, certificate, permit, authorization, approval or the like now held or
hereafter acquired by the Borrower or any of its subsidiaries, if such loss,
suspension, revocation or failure to renew would have a Material Adverse Effect
on the Borrower or (ii) any regulatory or Governmental Authority replaces the
management of the Borrower or any of its subsidiaries or assumes control over
the Borrower or such subsidiary; or

(p) The Borrower should breach or be in default under a Material Contract in any
material respect, including any material breach or default, or any termination
shall have occurred, or any other event which would permit any party other than
the Borrower to cause a termination, or any

 

35



--------------------------------------------------------------------------------

Material Contract shall have ceased for any reason to be in full force and
effect prior to its stated or optional expiration date; or

(q) The Borrower should terminate, change, amend or restate, without the
Lender’s prior consent any Material Contract.

Section 6.02. Remedies. Upon the occurrence of an Event of Default and at any
time while such Event of Default is continuing, the Lender:

(a) may accelerate the due date of the unpaid principal balance of the Notes,
all accrued but unpaid interest thereon and all other amounts payable under this
Agreement making such amounts immediately due and payable, whereupon the Notes,
all such interest and all such amounts shall become and be forthwith immediately
due and payable, without presentment, notice of intent to accelerate or notice
of acceleration, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to any of the
Borrower under the Federal Bankruptcy Code, the Notes, all such interest and all
such amounts shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower;

(b) may withhold any one or more Advances in its discretion, and terminate the
Lender’s obligations, if any, under this Agreement to make any Advances
whereupon the commitment and obligations of the Lender to extend credit or to
make Advances hereunder shall terminate, and no disbursement of Loan funds by
the Lender will cure any default of the Borrower, unless the Lender agrees
otherwise in writing;

(c) may, by written notice to the Borrower, obtain the appointment of a receiver
to take possession of all Collateral of the Borrower, including, but not limited
to all personal property, including all fixtures and equipment leased, occupied
or used by any of the Borrower. Borrower hereby irrevocably consents to the
appointment of such receiver and agrees to cooperate and assist any such
receiver as reasonably requested to facilitate the transfer of possession of the
Collateral to such receiver and to provide such receiver access to all books,
records, information and documents as requested by such receiver;

(d) may exercise all other rights and remedies afforded to the Lender under the
Loan Documents or by applicable law or equity.

Section 6.03. Remedies Cumulative. Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lender, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
Lender in the exercise of any right or power accruing

 

36



--------------------------------------------------------------------------------

hereunder shall impair any such right or power or be construed to be a waiver of
any default or acquiescence therein.

ARTICLE VII.

MISCELLANEOUS

Section 7.01. Amendments, etc. No amendment or waiver of any provision of any
Loan Document to which the Borrower is a party, nor any consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be agreed or consented to by the Lender and the Borrower, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 7.02. Notices, etc. All notices and other communications provided for
under any Loan Document shall be in writing and mailed, faxed, or delivered at
the addresses set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:

 

If to the Borrower:    REG Newton, LLC    c/o Renewable Energy Group, Inc.   
416 S. Bell Ave., P.O. Box 888    Ames, Iowa 50010    Attn: President

With a copy to:

   Wilcox, Polking, Gerken,        Schwarzkopf & Copeland, P.C.    115 E.
Lincolnway, Suite 200    Jefferson, Iowa 50129-2149    Attn: John Gerken If to
the Lender:    AgStar Financial Services, PCA    1921 Premier Drive    P.O. Box
4249    Mankato, MN 56002-4249    Attn: Mark Schmidt

With copies to:

   Gray Plant Mooty Mooty & Bennett, P.A.    1010 West St. Germain    Suite 600
   St. Cloud, MN 56301    Attn: George Meinz

All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice

 

37



--------------------------------------------------------------------------------

arrangement) to a reputable national overnight air courier service; or (d) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid. Any confirmation sent by the Lender to the
Borrower of any borrowing under this Agreement shall, in the absence of manifest
error, be conclusive and binding for all purposes.

Section 7.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.

Section 7.04. Costs, Expenses and Taxes.

(a) The Borrower agrees to pay on demand all costs and expenses in connection
with the preparation, execution, delivery, filing, recording and administration
of the Loan Documents and the other documents to be delivered under the Loan
Documents, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Lender (who may be in-house counsel), and local
counsel who may be retained by said counsel, with respect thereto and with
respect to advising the Lender as to its respective rights and responsibilities
under the Loan Documents, and all costs and expenses (including reasonable
counsel fees and expenses) for the Lender in connection with the filing of the
financing statements and the enforcement of the Loan Documents and the other
documents to be delivered under the Loan Documents, including, without
limitation, in the context of any bankruptcy proceedings. In addition, the
Borrower agrees to pay on demand the expenses described in Section 5.01(b). In
addition, the Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of the Loan Documents and the other documents to be
delivered under the Loan Documents, and agrees to save the Lender harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes and fees.

(b) If, due to payments made by the Borrower pursuant to Section 2.10 or due to
acceleration of the maturity of the Advances pursuant to Section 6.01 or due to
any other reason, the Lender receives payments of principal of any Loan other
than on the last day of an Interest Period relating thereto, the Borrower shall
pay to the Lender on demand any amounts required to compensate the Lender for
any additional losses, costs or expenses which it may incur as a result of such
payment, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
the Lender to fund or maintain such Loan.

Section 7.05. Right of Set-off. The Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender to or
for the credit or the account of the Borrower against any and all of the Loan
Obligations, irrespective of whether or not the Lender shall have made any
demand under such Loan Document and although deposits, indebtedness or such
obligations may be unmatured or contingent. The Lender agrees promptly to notify
the Borrower after any such set-off and

 

38



--------------------------------------------------------------------------------

application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lender under this
Section 7.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

Section 7.06. Severability of Provisions. Any provision of this Agreement or of
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 7.07. Binding Effect; Successors and Assigns; Participations.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign or otherwise transfer its rights
hereunder or any interest herein without the prior written consent of the
Lender. Upon the request of Borrower, Lender shall provide copies of all
invoices for costs and expenses to be reimbursed by Borrower under this
Agreement or under any of the Loan Documents.

(b) Borrower agrees and consents to Lender’s sale or transfer, whether now or
later, of one or more participation interests in the Loans to one or more
purchasers, whether related or unrelated to Lender. Lender may provide, without
any limitation whatsoever, to any one or more purchasers, or potential
purchasers, any information or knowledge Lender may have about Borrower or about
any other matter relating to the Loans, and Borrower hereby waives any rights to
privacy it may have with respect to such matters; provided, however, that any
information received by any such purchaser or potential purchaser under this
provision which concerns the personal, financial or other affairs of the
Borrower shall be received and kept by the purchaser or potential purchaser in
full confidence and will not be revealed to any other persons, firms or
organizations nor used for any purpose whatsoever other than for determining
whether or not to participate in the Loans and in accord with the rights of
Lender if a participation interest is acquired. Borrower additionally waives any
and all notices of sale of participation interests, as well as all notices of
any repurchase of such participation interest. Borrower also agrees that the
purchasers of any such participation interests will be considered as the
absolute owners of such interests in the Loans and will have all the rights
granted under the participation agreement or agreements governing the sale of
such participation interests. Borrower further waives all rights of offset or
counterclaim that it may have now or later against Lender or against any
purchaser of such a participation interest arising out of or by virtue of the
participation and unconditionally agrees that either Lender or such purchaser
may enforce Borrower’s obligation under the Loans irrespective of the failure or
insolvency of any holder of any interests in the Loans. Borrower further agrees
that the purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

39



--------------------------------------------------------------------------------

Section 7.08. Consent to Jurisdiction.

(a) The Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Agreement, the Note and any instrument, agreement or document
related hereto or thereto, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state court or federal court. The Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The Borrower
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by the
mailing of copies of such process to Borrower at its address specified in
Section 7.02. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) Nothing in this Section 7.08 shall affect the right of the Lender to serve
legal process in any other manner permitted by law or affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of other jurisdictions.

Section 7.09. Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MINNESOTA.

Section 7.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.

Section 7.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Advances, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that Lender may
have had notice or knowledge of any Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Loan Obligations are outstanding and unpaid
and so long as the Lender has any unexpired commitments under this Agreement or
the Loan Documents. The expense reimbursement, additional cost and
indemnification provisions of this Agreement shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan Obligations or the termination of this
Agreement or any provision hereof.

Section 7.12. Reserved.

 

40



--------------------------------------------------------------------------------

Section 7.13. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A
PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

Section 7.14. Entire Agreement. THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
THERETO.

Section 7.15 Sale of Real Estate. To the extent not completed prior to the
Effective Date, the Lender agrees that upon execution of this Agreement by the
parties hereto, the Lender shall consent to the sale to Iowa Regional Utilities
d/b/a Central Iowa Water Association (the “Association”) by Central Iowa Energy,
LLC (“CIE”), of the real estate described in that certain Offer to Buy Real
Estate and Acceptance between CIE and the Association as approved by CIE’s Board
of Directors on September 16, 2009.

{SIGNATURE PAGE TO FOLLOW}

 

41



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

MASTER LOAN AGREEMENT

BY AND BETWEEN

REG NEWTON, LLC.

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED: March 8, 2010

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MASTER LOAN
AGREEMENT, AND BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE
DATE FIRST ABOVE STATED.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

BORROWER:

REG NEWTON, LLC

An Iowa limited liability company

/s/ Daniel J. Oh

By: Daniel J. Oh   Its: President LENDER: AGSTAR FINANCIAL SERVICES, PCA,

/s/ Mark Schmidt

By: Mark Schmidt   Its: Vice President

 

42